DETAILED ACTION
This Office action is in response to the election filed on 09 December 2020.  Claims 1-29 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-24, in the reply filed on 09 December 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-14,16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the metalorganic precursor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

16 recites the limitation "the patterned metal oxide-containing hard mask" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the patterned metal oxide-containing hard mask film" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 10-14, Applicant has defined the term “dopant precursor” as a precursor comprising a dopant species which may alter the responsiveness of the UV radiation responsive metal-oxide- containing film when irradiated with UV radiation. However, since the etching rate of a metal oxide film is known to be modified by UV irradiation, whether or not the metal oxide film is “doped”, it is unclear if this “dopant precursor” is merely the metal component or carbon component used in the depositing step or is in addition to the metal component, hydrogen component and carbon component reactants recited in independent claim1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 9, 18, 19, 21, 22, and 24 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Lee et al., the article entitled “Ultraviolet light enhancement of Ta2O5 dry etch rates”.
Lee et al. disclose a method for forming an ultraviolet (UV) radiation responsive metal oxide- containing film, the method comprising:

heating the substrate to a deposition temperature of less than 400 °C;
contacting the substrate with a first vapor phase reactant comprising a metal component, a hydrogen component, and a carbon component; and
contacting the substrate with a second vapor phase reactant comprising an oxygen containing precursor (see page 293 of the article: “Amorphous Ta2O5 films ;1000 Å thick were deposited on (100), p-type (B-doped, 1 Ωcm) Si wafers by plasma enhanced chemical vapor deposition at 500 mTorr and 300 W radio frequency (rf) power. The precursors used were Ta(C2H5O5) and O2 with total flow rates of 200 sccm, and the deposition temperature ~350 °C.”);
wherein regions of the UV radiation responsive metal oxide-containing film have a first etch rate after UV irradiation and regions of the UV radiation responsive metal oxide-containing film not irradiated with UV radiation have a second etch rate, wherein the second etch rate is different from the first etch rate (see page 293: “In some cases a Hg arc lamp (400 W) was installed on 1 in. diameter quartz window on the top of the ICP source, ~20 cm from the sample position. This was used to provide UV illumination of the sample surface during plasma etching.”), see Figs. 1, 2, and 3. 
With respect to claim 2, Lee et al. disclose that the etch selectivity between the first etch rate and the second etch rate is greater than 2:1, see Figs/ 1, 2, and 3.
With respect to claim 3, Lee et al. disclose that the etch selectivity between the first etch rate and the second etch rate is greater than 10:1, see Figs. 1, 2, and 3. 

With respect to claim 18, Lee et al. disclose that the first etch rate is less than the second etch rate, see Fig. 3. 
With respect to claim 19, Lee et al. disclose that the second etch rate is less than the first etch rate, see Figs. 1, 2, and 3.  
With respect to claim 21, Lee et al. disclose that contacting the substrate with the first vapor phase reactant and contacting the substrate with the second vapor phase reactant are performed concurrently by a chemical vapor deposition process, see page 293 of the article. 
With respect to claim 22, Lee et al. disclose that the UV responsive metal oxide-containing film is substantially free of tin (Sn), since neither precursor contains tin, see page 293 of the article. 
With respect to claim 24, Lee et al. disclose a semiconductor structure comprising the patterned metal oxide-containing hard mask film as formed by claim 2.


.                             Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5, 7, 8, 15, 16, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., the article entitled “Ultraviolet light enhancement of Ta2O5 dry etch rates”.
Lee et al. is applied as above. With respect to claims 4 and 5, Lee et al. disclose that the tantalum oxide film is selectively UV irradiated, since Lee et al. disclose that the samples are masked for the etch rate experiments, see page 293 of the article. Although Lee et al. disclose using a Hg arc lamp, Lee et al. do not disclose using UV radiation at a wavelength of 13.5 nanometers. However, one skilled in the art would recognize that UV radiation at any wavelength could have been used in the known method of Lee et al. Moreover, Applicant has not disclosed that using UV radiation at a wavelength of 13.5 nanometers is critical.

Although Lee et al. disclose that the precursors have a total flow rate of 200 sccm, Lee et al. fail to disclose the carbon and hydrogen concentrations in the tantalum oxide film.  However, the carbon and hydrogen concentrations in the tantalum oxide film would have been obvious processing parameters to optimize and clearly ascertainable through routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. The carbon and hydrogen concentrations recited in claims 7 and 8 are not deemed to patentably distinguish Applicant’s claimed method from the prior art method of Lee et al.
With respect to claim 23, it would have been obvious to the skilled artisan that a clustered semiconductor process apparatus could have been used to perform the method of Lee et al. in which a tantalum oxide film is deposited by a PECVD process and then etched in a PlasmaTherm 790 Series reactor in order to prevent the sample from being exposed to outside air and possible contamination.


6, 10-12, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., the article entitled “Ultraviolet light enhancement of Ta2O5 dry etch rates”, as applied to claim 1, further in view of Sherman, US 7,682,657.
Lee et al. is applied as above.  Although Lee et al. uses a tantalum oxide film in the disclosed method. It would have been obvious to the skilled artisan that other metal oxides could have been substituted for the tantalum oxide used by Lee et al.  Sherman discloses a cyclic deposition process used to deposit aluminum oxide using trimethyl aluminum as the metal component, see claim 1.  It would have been obvious to the skilled artisan that the cyclic deposition process disclosed by Sherman could have been used to deposit an aluminum oxide fil that could be used in the disclosed method of Lee et al.  
Applicant has defined the term “dopant precursor” as a precursor comprising a dopant species which may alter the responsiveness of the UV radiation responsive metal-oxide- containing film when irradiated with UV radiation. Since Sherman teaches a precursor of trimethylaluminum and since it is known that the etching of a metal oxide film can be enhanced by UV irradiation, this precursor is deemed a dopant precursor, since this precursor alters the responsiveness of the aluminum oxide film to UV radiation, as taught by Lee et al.



s 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., the article entitled “Ultraviolet light enhancement of Ta2O5 dry etch rates”, as applied to claim 1 above, further in view of Russo et al., US 6,596,398.
  Lee et al. is applied as above.  Applicant has defined the term “dopant precursor” as a precursor comprising a dopant species which may alter the responsiveness of the UV radiation responsive metal-oxide-containing film when irradiated with UV radiation. Since Russo et al. teach a precursor of comprising tin (Sn) and since it is known that the etching of a metal oxide film can be enhanced by UV irradiation, any tin-containing precursor is deemed a dopant precursor, since this precursor alters the responsiveness of the tin oxide film to UV radiation, as taught by Lee et al.

                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of modifying the etch rate of metal oxide films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822